Per Curiam.
This is an appeal from an order affirming an order granting ’ respondents an addi.iunal allowance of §1,000. An examination ’ of the voluminous record submitted on this appeal discloses that the subj. ct-matter involved is sufficient to warrant the additional allowance granted by the court below. The trial judge decided this to be a difficult, and extraordinary case, under $ 3233 of the Code of Civil Procedure. We see no reason lor i terfering in this matter. The order appealed from should be affirmed, with costs. All concur. Order affirmed. Aff’g 50 St. Rep. 882.